

Exhibit 10.5
[Class __]
FORM OF


LIBERTY GLOBAL, INC.
2005 INCENTIVE PLAN

(As Amended and Restated Effective June 7, 2013)


PERFORMANCE SHARE APPRECIATION RIGHTS AGREEMENT




THIS PERFORMANCE SHARE APPRECIATION RIGHTS AGREEMENT (this “Agreement”) is made
as of ______________, 20__ (the “Grant Date”), by and between LIBERTY GLOBAL
PLC, a public limited company incorporated under English law (the “Company”),
and the individual whose name, address and employee number appear on the
signature page hereto (the “Grantee”).
The Company has adopted, amended and assumed the Liberty Global, Inc. 2005
Incentive Plan effective June 7, 2013 (the “Plan”), which by this reference is
made a part hereof, for the benefit of eligible employees of the Company and its
Subsidiaries. Capitalized terms used and not otherwise defined herein will have
the meaning given thereto in the Plan. [CLICK HERE TO READ THE PLAN.]
Pursuant to the Plan, the Compensation Committee appointed by the Board pursuant
to Section 3.1 of the Plan to administer the Plan (the “Committee”) has
determined that it is in the interest of the Company and its Shareholders to
award a performance share appreciation right to the Grantee, in order to provide
the Grantee additional remuneration for services rendered, to encourage the
Grantee to continue to provide services to the Company or its Subsidiaries and
to increase the Grantee’s personal interest in the continued success and
progress of the Company. Such award is subject to the conditions and
restrictions set forth herein and in the Plan, including, but not limited to,
the Grantee’s future satisfaction of the performance conditions set forth
herein.
The Company and the Grantee therefore agree as follows:
1.     Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Act” means the U.K. Companies Act of 2006.


“APR” means the performance rating for any Review Period, ranging from 1
(unsatisfactory) to 5 (outstanding) (or equivalents), that is received by the
Grantee from his or her supervisor during the Company’s Annual Performance
Review Process or that is received upon any earlier determination for a Review
Period shorter than a full calendar year.


“Base Price” means $__________ per Share.



--------------------------------------------------------------------------------





“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.
“Cause” has the meaning specified for “cause” in Section 11.2(b) of the Plan.
“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.
“Code” means the U.S. Internal Revenue Code of 1986, as it may be amended from
time to time, or any successor statute thereto. References to any specific Code
section shall include any successor section.
“Committee” has the meaning specified in the preamble to this Agreement.
“Company” has the meaning specified in the preamble to this Agreement.
“Corresponding Day” means with respect to each month, the day of that month that
is the same day of the month as the Grant Date; provided that, for any month for
which there is not a day corresponding to the Grant Date, then the Corresponding
Day shall be the last day of such month. By way of example, if the Grant Date
was the 31st of December, the Corresponding Day in June would be the 30th.
“Good Reason” for a Grantee to terminate his or her service with the Company and
its Subsidiaries means that any of the following occurs without the consent of
such Grantee prior to the 12 month anniversary of an Approved Transaction:
(i)    any material diminution in the Grantee’s base compensation;
(ii)    the material diminution of the Grantee’s official position or authority,
but excluding isolated or inadvertent action not taken in bad faith that is
remedied promptly after notice; or
(iii)    the Company requires the Grantee to relocate his/her principal business
office to a different country.
“Grant Date” has the meaning specified in the preamble to this Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“LBTY__” and “Share” means the class __ ordinary shares, nominal value $0.01 per
share, of the Company.
“Plan” has the meaning specified in the preamble of this Agreement.
“Performance Period” means the period from January 1, 20__ through

December 31, 20__.
“Required Withholding Amount” has the meaning specified in Section 5 of this
Agreement.

2

--------------------------------------------------------------------------------





“Review Period” means the calendar year during the Performance Period for which
the APR is assigned; provided, however, that the Review Period will be a shorter
period ending on the date the APR is assigned if the Target SARs become
exercisable after July 31 of any calendar year during the Performance Period
pursuant to the conditions of (i) Section 3(a) of this Agreement due to
Termination of Service for death or Disability or Termination of Service by the
Company or a Subsidiary without Cause, or (ii) Section 3(b) of this Agreement or
Section 11(b) of the Plan due to an Approved Transaction, Board Change or a
Control Purchase.
“Special Termination Period” has the meaning specified in Section 7(d) of this
Agreement.
“Target SARs” means the initial number of Performance Share Appreciation Rights
granted to the Grantee pursuant to this Agreement, with such number subject to
downward adjustment or forfeiture in accordance with the terms of this Agreement
and the Plan.
“Term” has the meaning specified in Section 2 of this Agreement.
“Termination of Service” means the Grantee’s provision of services to the
Company and its Subsidiaries as an officer, employee or independent contractor,
terminates for any reason.
“Third Party Administrator” means the company that has been selected by the
Company to maintain the database of the Plan and to provide related services,
including but not limited to equity grant information, transaction processing
and a grantee interface.
“Year of Continuous Service” has the meaning specified in Section 7(d) of this
Agreement.
2.     Grant of Performance Share Appreciation Right. Pursuant to the Plan, the
Company grants to the Grantee an Award of Free-Standing Target SARs with respect
to the number of Shares set forth on the signature page hereto, subject to the
terms, conditions and restrictions set forth herein and in the Plan. Upon
exercise of a Target SAR in accordance with this Agreement, the Company will,
subject to Section 7.4 of the Plan and Section 5 below, issue to the Grantee the
number of the applicable class of Shares, if any, by which the Fair Market Value
of the Shares represented by such Target SAR as of the date on which such
exercise is considered to occur pursuant to Section 4 exceeds the Base Price of
such Target SAR [Include the following if Grantee is also a director: provided,
however, that if the Grantee also serves as a director of the Company, the
Company reserves the right to deliver such consideration in the form of Shares
or cash equal in value to the Fair Market Value of the Shares]. The Target SARs,
to the extent they have become exercisable in accordance with Section 3, will be
exercisable during the period commencing on the third anniversary date of the
Grant Date and expiring at the Close of Business on ____________, 20__ (the
“Term”), subject to earlier termination as provided in Section 7.
3.     Conditions of Exercise.
(a)    Unless otherwise determined by the Committee in its sole discretion, the
Target SARs will be exercisable only in accordance with the conditions stated
herein.

3

--------------------------------------------------------------------------------





(i)    The Target SARs will become exercisable on ____________, 20__,
conditioned upon the Grantee’s continued service through that date and the
achievement by the Grantee of selected minimum levels of individual performance
that must be maintained throughout the Performance Period based on the Company’s
internal APR guidelines for each Review Period. The APR for the Grantee will be
based on quantitative and qualitative measures established for each Review
Period during the Performance Period, which include individual strategic,
financial, transactional, organizational and/or operational goals, as
communicated to the Grantee by his or her supervisor.


The achievement of the required APR will be determined by the Committee in its
sole discretion following the completion of the Performance Period. In the event
minimum performance levels are not maintained by the Grantee in each Review
Period, the Committee has the discretion to reduce the number of Target SARs
that may become exercisable. In particular, if the Grantee earns an APR below 4
(“Superior” or equivalent) for any Review Period, the Committee has the
discretion to reduce the number of Target SARs that may become exercisable by up
to 100%. In addition, if the Grantee fails to earn an APR above 2 (“Needs
Improvement” or equivalent) for any Review Period, the Target SARs will not
become exercisable and will be canceled. The Base Price and number of Target
SARs are also subject to adjustment pursuant to Section 11.


Notwithstanding the foregoing, (x) in the event of the Grantee’s Termination of
Service due to Disability or death during the Performance Period and after
December 31, 20__, the Grantee (or the Grantee’s estate in the case of death)
will be entitled to exercise all outstanding Target SARs that would have become
exercisable on ___________, 20__, after application of the Committee’s
discretion to reduce the number that may become exercisable due to failure to
maintain minimum performance levels during the Review Period prior to the date
of Termination of Service, and (y) if the Termination of Service is by the
Company or a Subsidiary without Cause (as determined in the sole discretion of
the Committee) and occurs after December 31, 20__, the Grantee will be entitled
to exercise the product of (A) 1/36 of the number of outstanding Target SARs
that would have become exercisable on ___________, 20__, after application of
the Committee’s discretion to reduce the number that may become exercisable due
to failure to maintain minimum performance levels during each Review Period
prior to Termination of Service, times (B) the number of full calendar months of
employment completed since the Grant Date.


(ii)    To the extent the Target SARs become exercisable, all or any of such
Target SARs may be exercised (at any time or from time to time, except as
otherwise provided herein) until expiration of the Term or earlier termination
thereof.
(iii)    The Grantee acknowledges and agrees that the Committee, in its
discretion and as contemplated by Section 3.3 of the Plan, may adopt rules and
regulations from time to time after the date hereof with respect to the exercise
of the Target SARs and that the exercise by the Grantee of Target SARs will be
subject to the further condition that such exercise is made in accordance with
all such rules and regulations as the Committee may determine are applicable
thereto.
(b)    Notwithstanding anything to the contrary contained herein, if Termination
of Service (x) by the Company or a Subsidiary without Cause or (y) by the
Grantee for Good Reason, in each case, occurs on or prior to (A) the 12 month
anniversary of an Approved



4

--------------------------------------------------------------------------------



Transaction or (B) with respect to clause (y) of this Section 3(b) only, the
later of such 12 month anniversary or the first day following the expiration of
the cure period described below, then all outstanding Target SARs will become
exercisable on the date of Termination of Service, subject to application of the
Committee’s discretion to reduce the number that may become exercisable due to
failure to maintain minimum performance levels during each Review Period prior
to the date of the Approved Transaction. For Grantee’s Termination of Service to
qualify as for Good Reason, the Grantee must notify the Committee in writing
within 30 days of the occurrence of the event giving rise to the Good Reason,
and the Company must have failed to take corrective action within 30 days after
such notice is given to cure the event giving rise to the Good Reason for
Termination of Service. The determination of any APR for a Review Period ending
on the date of an Approved Transaction, Board Change or Control Purchase must be
made by the Committee prior to such event, and if no such determination is made,
the APR for that Review Period will be deemed to be a 4. The number of Target
SARs that will become exercisable due to a Board Change or Control Purchase
pursuant to Section 11(b) of the Plan are subject to application of the minimum
APR above 2 (“Needs Improvement” or equivalent) and the Committee’s discretion
to reduce the number that may become exercisable due to failure to maintain
minimum performance levels during each Review Period prior to the date of the
Board Change or Control Purchase. No APR determinations will apply to reduce the
number of outstanding Target SARs following the date of the Approved Purchase,
Board Change or Control Purchase.
4.     Manner of Exercise. The Target SARs will be considered exercised (as to
the number of Target SARs specified in the notice referred to in Section 4(a)
below) on the latest of (i) the date of exercise designated in the written
notice referred to in Section 4(a) below, (ii) if the date so designated is not
a Business Day, the first Business Day following such date or (iii) the earliest
Business Day by which the following have occurred:
(a)    The Grantee has either (i) notified the Third Party Administrator through
its website or by telephone (see Section 12) of the exercise, or (ii) submitted
to the Company a properly executed written notice of exercise in such form as
the Committee may require containing such representations and warranties as the
Committee may require and designating, among other things, the date of exercise
and the number of Target SARs to be exercised; and
(b)    The Company has received such other documentation, if any, that the
Committee may reasonably require.
5.    Mandatory Withholding for Taxes.
(a)    The Grantee acknowledges and agrees that the Company will deduct from the
Shares otherwise payable or deliverable upon exercise of any Target SARs, a
number of Shares (valued at their Fair Market Value on the date of exercise)
that is equal to the amount, if any, of all national, state and local taxes and
employee social security contributions required to be withheld by the Company
upon such exercise, as determined by the Committee (the “Required Withholding
Amount”). Without limitation to the foregoing sentence, the Grantee hereby
agrees that the Required Withholding Amount can also be collected by (i)
deducting from cash amounts otherwise payable to the Grantee (including wages or
other cash compensation) or (ii) withholding from proceeds of the sale of Shares
acquired upon exercise of any Target SARs through a sale arranged by the Company
(on the Grantee’s behalf pursuant to this authorization





5

--------------------------------------------------------------------------------



without further consent). [Include the following if Grantee is also a director:
If the Grantee also serves as a director of the Company and the Target SARs are
settled in cash, the Grantee acknowledges that the Company will deduct from the
cash otherwise payable upon exercise of any Target SARs an amount of cash that
is equal to the Required Withholding Amount].
(b)    If the Grantee is subject to tax in the United Kingdom and the
withholding of any income tax due is not made within 90 days of the event giving
rise to the income tax liability or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the amount of any uncollected income tax shall (assuming the Grantee is
not a director or executive officer of the Company (within the meaning of
Section 13(k) of the Exchange Act)), constitute a loan owed by the Grantee to
the Grantee’s employer (“Employer”), effective on the Due Date. The Grantee
agrees that the loan will bear interest at the then-current HM Revenue & Customs
(“HMRC”) Official Rate, it will be immediately due and repayable, and the
Company and/or the Employer may recover it at any time thereafter by deduction
from cash amounts otherwise payable to the Grantee (including wages or other
cash compensation). If the Grantee is a director or executive officer and income
tax is not collected from or paid by him or her by the Due Date, the amount of
any uncollected income tax will constitute a benefit to the Grantee on which
additional income tax and national insurance contributions (“NICs”) will be
payable. The Grantee will be responsible for paying and reporting any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for reimbursing the Company or the Employer, as applicable, for the value of
any NICs due on this additional benefit.
6.    Delivery by the Company. As soon as practicable after receipt of all items
referred to in Section 4, and subject to the withholding referred to in
Section 5, the Company will deliver or cause to be delivered to or at the
direction of the Grantee the amount of consideration determined under the second
sentence of Section 2 above, which consideration shall consist of Shares (valued
at their Fair Market Value on the date of exercise) [Include the following if
Grantee is also a director: provided, however, that if the Grantee also serves
as a director of the Company, the Company reserves the right to deliver such
consideration in the form of Shares or cash equal in value to the Fair Market
Value of the Shares]. Any delivery of Shares will be deemed effected for all
purposes when (i) a certificate representing such Shares or statement of
holdings reflecting such Shares held for the benefit of Grantee in
uncertificated form by a third party service provider designated by the Company
has been delivered personally to the Grantee or, if delivery is by mail, when
the certificate or statement of holdings has been deposited in the United States
or local country mail, addressed to the Grantee, or (ii) confirmation of deposit
into the designated broker’s account of such Shares, in written or electronic
format, is first made available to Grantee.
7.    Early Termination of the Target SARs. Unless otherwise determined by the
Committee in its sole discretion, the outstanding Target SARs will terminate,
prior to the expiration of the Term, at the time specified below:
(a)    Subject to Section 7(b), if Termination of Service occurs other than
(i) by the Company or a Subsidiary (whether for Cause or without Cause) or
(ii) by reason of Grantee’s death or Disability, then the outstanding Target
SARs will terminate at the Close of Business on







6

--------------------------------------------------------------------------------



the first Business Day following the expiration of the 90‑day period which began
on the date of Termination of Service.
(b)    If the Grantee dies (i) prior to Termination of Service or prior to the
expiration of a period of time following Termination of Service during which the
outstanding Target SARs remain exercisable as provided in Section 7(a) or
Section 7(c), as applicable, the outstanding Target SARs will terminate at the
Close of Business on the first Business Day following the expiration of the
one-year period which began on the date of the Grantee’s death, or (ii) prior to
the expiration of a period of time following Termination of Service during which
the outstanding Target SARs remain exercisable as provided in Section 7(d), the
outstanding Target SARs will terminate at the Close of Business on the first
Business Day following the expiration of (A) the one-year period which began on
the date of the Grantee’s death or (B) the Special Termination Period, whichever
period is longer.
(c)    Subject to Section 7(b), if Termination of Service occurs by reason of
Disability, then the outstanding Target SARs will terminate at the Close of
Business on the first Business Day following the expiration of the one-year
period which began on the date of Termination of Service.
(d)    If Termination of Service is by the Company or a Subsidiary without Cause
(as determined in the sole discretion of the Committee), the outstanding Target
SARs will terminate at the Close of Business on the first Business Day following
the expiration of the Special Termination Period. The Special Termination Period
is the period of time beginning on the date of Termination of Service and
continuing for the number of days that is equal to the sum of (a) 90, plus (b)
180 multiplied by the Grantee’s total Years of Continuous Service, provided that
the Special Termination Period will in any event expire on the second
anniversary of the date of Termination of Service. A Year of Continuous Service
means a consecutive 12-month period, measured from the Grantee’s hire date (as
reflected in the payroll records of the Company or a Subsidiary) and the
anniversaries of that date, during which the Grantee is employed by the Company
or a Subsidiary without interruption. For purposes of determining the Grantee’s
Years of Continuous Service, Grantee’s employment with the Company’s former
parent, Liberty Media Corporation (“LMC”), and any predecessor of the Company or
LMC will be included, provided that the Grantee’s hire date with the Company or
a Subsidiary occurred within 30 days following the Grantee’s termination of
employment with LMC or such predecessor. If the Grantee was employed by a
Subsidiary at the time of such Subsidiary’s acquisition by the Company, the
Grantee’s employment with the Subsidiary prior to the acquisition date will not
be included in determining the Grantee’s Years of Continuous Service unless the
Committee, in its sole discretion, determines that such prior employment will be
included. Notwithstanding the foregoing, the business combination in which
Liberty Media International, Inc. and UnitedGlobalCom, Inc. and their respective
Subsidiaries became Subsidiaries of the Company on June 15, 2005 shall not be
deemed an acquisition of any such Subsidiary by the Company for purpose of the
preceding sentence.
(e)    If Termination of Service is by the Company or a Subsidiary for Cause,
then the Target SARs will terminate immediately upon such Termination of
Service.

7

--------------------------------------------------------------------------------





In any event in which the Target SARs remain exercisable for a period of time
following the date of Termination of Service as provided above, the Target SARs
shall be considered to be outstanding and exercisable during such period of time
only to the extent the same were exercisable as provided in Section 3 above on
such date of Termination of Service after application of any APR adjustment by
the Committee. Unless the Committee otherwise determines, neither a change of
the Grantee’s employment from the Company to a Subsidiary or from a Subsidiary
to the Company or another Subsidiary, nor a change in Grantee’s status from an
independent contractor to an employee, will be a Termination of Service for
purposes of this Agreement if such change of employment or status is made at the
request or with the express consent of the Company. Unless the Committee
otherwise determines, however, any such change of employment or status that is
not made at the request or with the express consent of the Company and any
change in the Grantee’s status from an employee to an independent contractor
will be a Termination of Service within the meaning of this Agreement.
Notwithstanding any period of time referenced in this Section 7 or any other
provision of this Section 7 that may be construed to the contrary, the Target
SARs will in any event terminate upon the expiration of the Term.
8.    Automatic Exercise of Target SARs. Immediately prior to the termination of
Target SARs, as provided in Section 7(a), 7(b), 7(c) or 7(d) above or upon
expiration of the Term, all remaining Target SARs then exercisable will be
deemed to have been exercised by the Grantee. Notwithstanding any other
provision of this Agreement, no exercise of Target SARs will be deemed to occur
upon Termination of Service for Cause.
9.    Nontransferability. During the Grantee’s lifetime, the Target SARs are not
transferable (voluntarily or involuntarily) other than pursuant to a Domestic
Relations Order and, except as otherwise required pursuant to a Domestic
Relations Order, are exercisable only by the Grantee or the Grantee’s court
appointed legal representative. The Grantee may designate a beneficiary or
beneficiaries to whom the Target SARs will pass upon the Grantee’s death and may
change such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Committee on such form as may be
prescribed by the Committee, provided that no such designation will be effective
unless so filed prior to the death of the Grantee. If no such designation is
made or if the designated beneficiary does not survive the Grantee’s death, the
Target SARs will pass by will or the laws of descent and distribution. Following
the Grantee’s death, the Target SARs, if otherwise exercisable, may be exercised
by the person to whom such right passes according to the foregoing and such
person will be deemed the Grantee for purposes of any applicable provisions of
this Agreement. [CLICK HERE TO ACCESS THE DESIGNATION OF BENEFICIARY FORM.]
10.    No Shareholder Rights. The Grantee will not, by reason of the Award
granted under this Agreement, be deemed for any purpose to be, or to have any of
the rights of, a Shareholder with respect to any Shares, nor will the existence
of this Agreement affect in any way the right or power of the Company or its
Shareholders to accomplish any corporate act, including, without limitation, the
acts referred to in Section 11.16 of the Plan.
11.    Adjustments. The Target SARs will be subject to adjustment (including,
without limitation, as to the number of Target SARs and the Base Price per
Share) in the sole discretion of the Committee and in such manner as the
Committee may deem equitable and appropriate in



8

--------------------------------------------------------------------------------



connection with the occurrence of any of the events described in Section 4.2 of
the Plan following the Grant Date.
12.    Restrictions Imposed by Law. Without limiting the generality of Section
11.8 of the Plan, the Grantee will not exercise any Target SARs, and the Company
will not be obligated to issue or cause to be issued any Shares, if counsel to
the Company determines that such exercise or issuance would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which Shares are listed or quoted. The Company will in no
event be obligated to take any affirmative action in order to cause the exercise
of the Target SARs or issuance of Shares to comply with any such law, rule,
regulation or agreement.
13.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure:
(a)    any notice or other communication to the Company with respect to this
Agreement (other than a notice of exercise pursuant to Section 4 of this
Agreement) will be in writing and will be delivered personally or sent by United
States first class or local country mail, postage prepaid, overnight courier,
freight prepaid or sent by facsimile and addressed as follows:
Liberty Global plc
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: General Counsel
Fax: 303-220-6691


(b)    any notice of exercise pursuant to Section 4 will be made to the Third
Party Administrator, UBS Financial Services Inc., either through its UBS One
Source website at www.ubs.com/onesource/LBTY__ or by telephone at
1-866-544-2927.
Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class or local country mail, postage prepaid, to the Grantee’s
address as listed in the records of the Company on the Grant Date, unless the
Company has received written notification from the Grantee of a change of
address.
14.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Committee.
Without limiting the generality of the foregoing, without the consent of the
Grantee,
(a)    this Agreement may be amended or supplemented from time to time as
approved by the Committee (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Shareholders and, provided, in each case, that such changes will not
adversely affect the rights of the Grantee with respect to the Award evidenced
hereby, or (iii) to





9

--------------------------------------------------------------------------------



reform the Award made hereunder as contemplated by Section 11.18 of the Plan or
to exempt the Award made hereunder from coverage under Code Section 409A, or
(iv) to make such other changes as the Company, upon advice of counsel,
determines are necessary or advisable because of the adoption or promulgation
of, or change in or of the interpretation of, any law or governmental rule or
regulation, including the Act, and any applicable tax or securities laws; and
(b)    subject to any required action by the Board or the Shareholders, the
Target SARs granted under this Agreement may be canceled by the Company and a
new Award made in substitution therefor, provided that the Award so substituted
will satisfy all of the requirements of the Plan as of the date such new Award
is made and no such action will adversely affect any Target SARs to the extent
then exercisable.
15.    Grantee Employment.
(a)    Nothing contained in this Agreement, and no action of the Company or the
Committee with respect hereto, will confer or be construed to confer on the
Grantee any right to continue in the employ or service of the Company or any of
its Subsidiaries or interfere in any way with any right of the Company or any
Subsidiary, subject to the terms of any separate employment agreement to the
contrary, to terminate the Grantee’s employment or service at any time, with or
without cause.
(b)    The Award hereunder is special incentive compensation that will not be
taken into account, in any manner, as salary, earnings, compensation, bonus or
benefits, in determining the amount of any payment under any pension,
retirement, profit sharing, 401(k), life insurance, salary continuation,
severance or other employee benefit plan, program or policy of the Company or
any of its Subsidiaries or any employment agreement or arrangement with the
Grantee.
(c)    It is a condition of the Grantee’s Award that, in the event of
Termination of Service for whatever reason, whether lawful or not, including in
circumstances which could give rise to a claim for wrongful and/or unfair
dismissal (whether or not it is known at the time of Termination of Service that
such a claim may ensue), the Grantee will not by virtue of such Termination of
Service, subject to Section 3 of this Agreement, become entitled to any damages
or severance or any additional amount of damages or severance in respect of any
rights or expectations of whatsoever nature the Grantee may have hereunder or
under the Plan. Notwithstanding any other provision of the Plan or this
Agreement, the Award hereunder will not form part of the Grantee’s entitlement
to remuneration or benefits pursuant to the Grantee’s employment agreement or
arrangement, if any. The rights and obligations of the Grantee under the terms
of his or her employment agreement or arrangement, if any, will not be enhanced
hereby.
(d)    In the event of any inconsistency between the terms hereof or of the Plan
and any employment, severance or other agreement or arrangement with the
Grantee, the terms hereof and of the Plan shall control.
16.    Nonalienation of Benefits. Except as provided in Section 9 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the

10

--------------------------------------------------------------------------------



same will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.
17.    Data Privacy.
(a)    The Grantee’s acceptance hereof shall evidence the Grantee’s explicit and
unambiguous consent to the collection, use and transfer, in electronic or other
form, of the Grantee’s personal data by and among, as applicable, the Employer
and the Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, bonus and employee
benefits, nationality, job title and description, any Shares or directorships or
other positions held in the Company, its Subsidiaries and Affiliates, details of
all options, share appreciation rights, restricted shares, restricted share
units or any other entitlement to Shares or other Awards granted, canceled,
exercised, vested, unvested or outstanding in the Grantee’s favor, annual
performance objectives, performance reviews and performance ratings, for the
purpose of implementing, administering and managing Awards under the Plan
(“Data”).
(b)    The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere, and that
the recipients’ country (e.g. the United States) may have different data privacy
laws and protections than the Grantee’s country. The Grantee understands that
the Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
Shares acquired with respect to an Award.
(c)    The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan. The Grantee understands that the Grantee may at any time view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative. Further, the Grantee understands that he or she is
providing the consents herein on a purely voluntary basis. If the Grantee does
not consent, or if the Grantee later seeks to revoke his or her consent, the
Grantee’s employment status or service and career with the Employer will not be
adversely affected; the only adverse consequence of refusing or withdrawing the
Grantee’s consent is that the Company would not be able to grant him or her
Target SARs or other equity awards or administer or maintain such awards.
Therefore, the Grantee understands that refusing or withdrawing the Grantee’s
consent may affect the Grantee’s ability to participate in the Plan. For more
information on the consequences of a refusal to consent or withdrawal of
consent, the Grantee may contact the Grantee’s local human resources
representative.

11

--------------------------------------------------------------------------------





18.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.
19.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto. This Agreement is entered into, and the Award
evidenced hereby is granted, pursuant to the Plan and shall be governed by and
construed in accordance with the Plan and the administrative interpretations
adopted by the Committee thereunder. The word “include” and all variations
thereof are used in an illustrative sense and not in a limiting sense. All
decisions of the Committee upon questions regarding this Agreement will be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
20.    Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement.
21.    Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.
22.    Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. This
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.
23.    Grantee Acceptance.
(a)    The Grantee will signify acceptance of the terms and conditions of this
Agreement by signing in the space provided at the end hereof and returning a
signed copy to the Company. If the Grantee does not execute and return this
Agreement within 45 days of the Grant Date, the grant of the Target SARs shall
be null and void.
(b)    As agreed previously, the Grantee acknowledges that the consummation of
all of the transactions contemplated by the Agreement and Plan of Merger dated
as of February 5, 2013, as amended, by and among Liberty Global, Inc. and Virgin
Media Inc. and certain then wholly-owned subsidiaries of Liberty Global, Inc.,
pursuant to which the Company acquired







12

--------------------------------------------------------------------------------




Virgin Media Inc., did not either singularly or in combination, constitute an
Approved Transaction (as defined in the Plan).




Signature Page to Performance Share Appreciation Rights Agreement (Class __)
dated as of _____________, 20__ between Liberty Global plc and Grantee


LIBERTY GLOBAL PLC


By: /s/    
Name: Bryan H. Hall
Title:     Executive Vice President


ACCEPTED:


    
Grantee Name:                         
Address:
                    

                                
    
Employee No.:                         


Grant No. ________________


Number of LBTY__ Shares as to which Free-Standing Target SAR is granted:
______________

13